DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 23 July 2020.  In view of this communication and the amendment concurrently filed, claims 11-22 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 23 July 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Dynamo-Electric Machine Having Coils Insulated by Semi-Conductive Layers with Release Treatment.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
The claims are objected to for the following minor informalities:
Claim 11 recites “a beginning of wrapping” in line 8.  While in context this clearly refers to the second semi-conducting layer, the language would be more clear if this were explicitly recited.  
Claims 11-12 recite the first semi-conducting layer “subjected to release treatment” in line 12 and line 8, respectively.  As written, it is not clear whether this limitation is intended to recite a structural component or a method of treating the layer.  This would be more clearly indicated if amended to recite that the semi-conducting layer “comprises a release layer” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al. (JP 2015-076906 A), hereinafter referred to as “Yoshitake”, in view of Meidensha Corp. (JP 57-055248 U), hereinafter referred to as “Meidensha”.
Regarding claim 11, Yoshitake discloses a dynamo-electric machine (fig. 1, 3; ¶ 0016) comprising: 
a stator coil [1] including a coil conductor [11] and a main insulation layer [2] covering a surface of the coil conductor [11] (fig. 3; ¶ 0019); 
a core slot [42] containing the stator coil [1] (fig. 3; ¶ 0017); 
a first semi-conducting layer [5/3B] that is placed between the stator coil [1] and the core slot [42] and is wrapped around and in contact with the main insulation layer [2] (fig. 3; ¶ 0024-0028; the dashed gray line adjacent to each of 3A and 3B indicates the semi-conductive layer of each insulation layer, respectively); and 
a second semi-conducting layer [5/3A] that is wrapped around the stator coil [1] and in contact with the core slot [42], under conditions where a beginning of wrapping [bw] is positioned on an inner periphery side of the first semi-conducting layer [5/3B] and also the beginning of wrapping [bw] is overlaid on an ending of wrapping [ew] of the first semi-conducting layer [5/3B] (fig. 3; ¶ 0024-0028; the dashed gray line adjacent to each of 3A and 3B indicates the semi-conductive layer of each insulation layer, respectively; wrapping of the second layer begins underneath the end of the first layer), 

    PNG
    media_image1.png
    541
    626
    media_image1.png
    Greyscale

wherein the first semi-conducting layer [5/3B] has a surface facing toward the core slot (fig. 3; inner surfaces of the layers face the coil while outer surfaces face the core slot), and the first semi-conducting layer [5/3B] has electric connection with an inner peripheral surface of the core slot [42] via the second semi-conducting layer [5/3A] (fig. 3; ¶ 0024; the semi-conducting layers form a “leakage current path” from the winding to the core slot).
Yoshitake does not disclose that the first semi-conducting layer [5/3B] is subjected to a release treatment.
Meidensha discloses a dynamo-electric machine comprising a coil [1] within a core slot [3] having a first semi-conducting layer [4] thereon (fig. 1; page 2, lines 1-22 of the translation); wherein the first semi-conducting layer [4] has a surface subjected to release treatment (fig. 1; page 2, line 26 to page 3, line 9 of the translation; “a mold release agent, such as silicon” is applied prior to the resin impregnation).

    PNG
    media_image2.png
    555
    592
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a release agent as taught by Meidensha to the semi-conductive layers of Yoshitake, in order to prevent stress buildup in the insulation thereby preventing damage to and degradation of the insulation layers (page 2, line 26 to page 3, line 9 of the translation of Meidensha).
Regarding claim 12, Yoshitake discloses a dynamo-electric machine (fig. 1, 3; ¶ 0016) comprising: 
a stator coil [1] including a coil conductor [11] and a main insulation layer [2] covering a surface of the coil conductor [11] (fig. 3; ¶ 0019); 
a core slot [42] containing the stator coil [1] (fig. 3; ¶ 0017); 
a semi-conducting layer [5/3A/3B] that is placed between the stator coil [1] and the core slot [42] and is wrapped at least two turns around the core slot [42] (fig. 3; ¶ 0024-0028; the dashed gray line adjacent to each of 3A and 3B indicates the semi-conductive layer, which is wrapped in 2 revolutions), 

    PNG
    media_image1.png
    541
    626
    media_image1.png
    Greyscale

wherein the semi-conducting layer [5/3A/3B] has surfaces [bw/ew] facing each other (fig. 3; ¶ 0024-0028; wrapping of the second layer begins underneath the end of the first layer), and the stator coil [1] and an inner peripheral surface of the core slot [42] are electrically connected through the semi-conducting layer [5/3A/3B] (fig. 3; ¶ 0024; the semi-conducting layers form a “leakage current path” from the winding to the core slot).
Yoshitake does not disclose that the first semi-conducting layer [5/3B] is subjected to a release treatment.
Meidensha discloses a dynamo-electric machine comprising a coil [1] within a core slot [3] having a first semi-conducting layer [4] thereon (fig. 1; page 2, lines 1-22 of the translation); wherein the first semi-conducting layer [4] has a surface subjected to release treatment (fig. 1; page 2, line 26 to page 3, line 9 of the translation; “a mold release agent, such as silicon” is applied prior to the resin impregnation).

    PNG
    media_image2.png
    555
    592
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a release agent as taught by Meidensha to the semi-conductive layers of Yoshitake, in order to prevent stress buildup in the insulation thereby preventing damage to and degradation of the insulation layers (page 2, line 26 to page 3, line 9 of the translation of Meidensha).
Regarding claim 13, Yoshitake, in view of Meidensha, discloses the dynamo-electric machine according to claim 11, as stated above, wherein the first semi-conducting layer [5/3B] and the second semi-conducting layer [5/3A] are formed by coating sheet-shaped members [3A/3B] with semi-conductive coating material [5] (fig. 3; ¶ 0024-0028; the dashed gray line adjacent to each of 3A and 3B indicates the semi-conductive layer of each insulation layer, respectively).
Regarding claim 14, Yoshitake, in view of Meidensha, discloses the dynamo-electric machine according to claim 12, as stated above, wherein the semi-conducting layer [5/3A/3B] is formed by coating a sheet-shaped member [3A/3B] with semi-conductive coating material [5] (fig. 3; ¶ 0024-0028; the dashed gray line adjacent to each of 3A and 3B indicates the semi-conductive layer of each insulation layer, respectively).
Regarding claim 15, Yoshitake, in view of Meidensha, discloses the dynamo-electric machine according to claim 13, as stated above, wherein Meidensha further discloses that the release treatment coats the sheet-shaped member [3A/3B] with silicon resin (fig. 1; page 2, line 26 to page 3, line 9 of the translation; “a mold release agent, such as silicon” is applied prior to the resin impregnation).
Regarding claim 16, Yoshitake, in view of Meidensha, discloses the dynamo-electric machine according to claim 14, as stated above, wherein the release treatment coats the sheet-shaped member [3A/3B] with silicon resin (fig. 1; page 2, line 26 to page 3, line 9 of the translation; “a mold release agent, such as silicon” is applied prior to the resin impregnation).
Regarding claim 17, Yoshitake, in view of Meidensha, discloses the dynamo-electric machine according to claim 11, as stated above, wherein the first semi-conducting layer [5/3B] and the second semi-conducting layer [5/3A] are electrically connected to each other on an opening side of the core slot [42] (fig. 3; ¶ 0024; the semi-conducting layers form a “leakage current path” from the winding to the core slot; ¶ 0021; the description refers to the “open surface” and the “bottom surface” of the slot, implying that the upper end of the slot faces the rotor while the lower end is closed by the slot core).
Regarding claim 18, Yoshitake, in view of Meidensha, discloses the dynamo-electric machine according to claim 17, as stated above, comprising a wedge [13] placed on the opening side of the core slot [42] (fig. 1, 3; ¶ 0019, 0024).
Regarding claim 19, Yoshitake, in view of Meidensha, discloses the dynamo-electric machine according to claim 11, as stated above, wherein the second semi-conducting layer [5/3A] is located on both side surfaces facing the core slot [42] and on the opposite side to an opening (fig. 3; both semi-conducting layers are wrapped at least one full revolution around the coil, thereby facing both side surfaces, the bottom surface, and the opening of the slot).
Regarding claim 20, Yoshitake, in view of Meidensha, discloses the dynamo-electric machine according to claim 19, as stated above, wherein the first semi-conducting layer [5/3B] and the second semi-conducting layer [5/3A] are electrically connected to each other at a position on the [opening side] of the core slot [42] (fig. 3; ¶ 0024; the semi-conducting layers form a “leakage current path” from the winding to the core slot; ¶ 0021; the description refers to the “open surface” and the “bottom surface” of the slot, implying that the upper end of the slot faces the rotor while the lower end is closed by the slot core).
Yoshitake does not disclose the semi-conducting layers being electrically connected at a position on the opposite side to the opening of the core slot.
However, one of ordinary skill in the art would have recognized the finite number of predictable solutions for which side of the coil on which the semi-conducting layers should be connected, as there are only four possibilities (i.e. the left/right sides, the opening side, or the bottom side).  Thus, absent unexpected results, it would have been obvious to one of ordinary skill in the art when the invention was made to try each of the sides in order to assemble the layers so as to generate the least amount of stress in them, thereby preventing damage to and degradation of the insulation layers (page 2, line 26 to page 3, line 9 of the translation of Meidensha).
Further, it has been held that merely rearranging the essential working parts of a device would be an obvious matter of design choice.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake and Meidensha as applied to claims 11 and 12, respectively, above, and further in view of Hiramatsu et al. (US 2009/0267441 A1), hereinafter referred to as “Hiramatsu”.
Regarding claim 21, Yoshitake, in view of Meidensha, discloses the dynamo-electric machine according to claim 11, as stated above, wherein the dynamo-electric machine is as a motor (¶ 0031).
Yoshitake does not disclose the dynamo-electric machine is a two-pole induction motor.
Hiramatsu discloses a dynamo-electric machine having insulated stator coils (fig. 1, 52), wherein the dynamo-electric machine is as a two-pole induction motor (¶ 0180, 0215; the induction motor is disclosed as being able to have several different numbers of poles, including 2, 4, and 6 to 10 poles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the dynamo-electric machine of Yoshitake as a two-pole induction motor as taught by Hiramatsu, in order to reduce the number of poles thereby increasing the efficiency of the motor (¶ 0215 of Hiramatsu; “an increase in the number of poles results in a decrease in efficiency”).
Regarding claim 22, Yoshitake, in view of Meidensha, discloses the dynamo-electric machine according to claim 12, as stated above, wherein the dynamo-electric machine is as a motor (¶ 0031).
Yoshitake does not disclose the dynamo-electric machine is a two-pole induction motor.
Hiramatsu discloses a dynamo-electric machine having insulated stator coils (fig. 1, 52), wherein the dynamo-electric machine is as a two-pole induction motor (¶ 0180, 0215; the induction motor is disclosed as being able to have several different numbers of poles, including 2, 4, and 6 to 10 poles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the dynamo-electric machine of Yoshitake as a two-pole induction motor as taught by Hiramatsu, in order to reduce the number of poles thereby increasing the efficiency of the motor (¶ 0215 of Hiramatsu; “an increase in the number of poles results in a decrease in efficiency”).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Kato et al. (US 2015/0381005 A1) discloses a rotating electric machine having coils disposed in slots and wrapped in insulating paper sheets that are exposed from opening portions of the slot core.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834